El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Los abogados José Rosario Grelpí y José Rafael Gelpí apelan de la sentencia que les condenó a pagar $100 de multa o en su defecto a cumplir.un día de cárcel por cada dólar que dejasen de satisfacer, sin exceder el término de treinta días de cárcel, que les impuso la Corte de Distrito de Maya-güez como consecuencia de haberlos declarado culpables de desacato con motivo de las manifestaciones que hicieron en cierta moción presentada en la corte inferior solicitando la inhibición del juez de dicha corte y el traslado del caso civil núm. 783 de Neftalí Vidal Garrastazú y Juana Garrastazú contra Juan A. Monagas et ais, sobre nulidad y otros extre-mos. En su alegato los apelantes imputan a la corte inferior la comisión de veintinueve errores. El Fiscal de este tribunal en su informe solamente discute los errores segundo y tercero, por considerar que la situación de hecho y de de-recho que surge de la actuación de la corte inferior levan-*38tada por esos dos señalamientos de error, le obligan a expo-ner al tribunal sn criterio de que la sentencia apelada debe ser revocada y el caso devuelto al tribunal inferior para que se decrete el traslado del caso de desacato que solicitaron los apelantes.. Estos, en un alegato adicional que radicaron, so-licitan que este tribunal resuelva el caso no solamente to-mando como base los errores segundo y tercero sino también los que llevan los números noveno, décimo, undécimo y déci-motercero en los que se discute la excepción perentoria for-mulada contra la acusación, y el décimosexto en el que se discute la negativa a una moción de nonsuit.
En los señalamientos segundo y tercero se alega que la corte inferior erró al cometer abuso de discreción judicial cuando declaró sin lugar la moción de los acusados apelantes por la cual solicitaron que el caso de desacato fuera trasla-dado a otro juez o tribunal, y al no permitirles presentar prueba para sostener dicba moción.
Por los señalamientos noveno a décimotercero se alega que la corte inferior erró al declarar sin lugar la excepción perentoria por la que los querellados solicitaron la desesti-mación de la acusación u orden para mostrar causa, fundán-dose en que los becbos alegados en su contra no son consti-tutivos de desacato por no estar comprendidos en ninguno de los apartados del artículo 1 de la vigente Ley sobre De-sacato.
Es obvio que si la acusación u orden para mostrar causa contiene o no becbos suficientes es una cuestión fundamental que debemos resolver aun cuando se hubieran cometido los otros errores de procedimiento que se refieren al traslado y a la negativa del juez a admitir prueba para sostenerlo. La resolución de los errores segundo y tercero no dejaría ter-minado el asunto y no debemos prolongar el mismo innece-sariamente si la cuestión fundamental planteada puede resol-verlo definitivamente.
 Los becbos que dieron lugar a este procedimiento de desacato fueron los siguientes:
*39Estando pendiente de verse nna moción eliminatoria pre-sentada por los demandados en el caso civil mím. 783, snpra, los Licenciados G-elpí & Gelpí, como abogados de los deman-dantes, radicaron nna moción en la corte inferior solicitando la inhibición del juez de dicha corte, Hon. Francisco Navarro. Ortiz y el traslado del caso a otra corte. Dicha moción en cnanto se refería al juez de la corte inferior, dice así:
“Comparecen los demandantes, por sus abogados que suscriben, ante V. H., como Juez de esta corte de distrito, y respetuosamente alegan:
“Primero: Que el demandado don Juan A. Monagas y los de-mandados Rebecca, Aníbal y Eva Monagas y de la Rosa y los menores Jorge, Giselda y Diego García y Monagas, representados estos últimos por su legítimo padre don Jorge García Cabassa, tienen presentadas en este pleito mociones eliminatorias de tal amplitud y naturaleza que de ser declaradas con lugar se privaría a los deman-dantes de seguir adelante su acción, ya que las mismas tienden a matar el presente pleito; mociones que lian sido señaladas para vista el día veinte del corriente mes y año, a solicitud de los propios demandados, demostrando así dichos demandados un gran empeño e interés en que las mismas sean resueltas por el Hon. Francisco Navarro Ortiz, Juez de esta corte.-
“Segundo: Que los abogados de los demandantes, Sres. Gelpí & Gelpí, y el Juez de esta corte, Hon. Francisco Navarro Ortiz, son enemigos irreconciliables, debido a que uno de dichos abogados le formuló personalmente cargos a dicho Juez, tendientes a su destitu-ción como tal Juez de la Corte de Distrito de Mayagüez y que dicho Juez fue a declarar como testigo de cargo en ciertos cargos adminis-trativos que formulara el Hon. Gobernador de Puerto Rico a la se-ñora Emma Y. Gelpí de Nieva, como Secretaria de la corte de este distrito judicial, con el propósito de destituirla, cargos, que según información y creeencia, fueron inspirados por y en ellos intervino el citado Juez, Hon. Francisco Navarro Ortiz.
“Tercero: Que los demandantes, tienen temor razonable de que debido a las relaciones de manifiesta enemistad personal del Juez de esta corte, Hon. Francisco Navarro Ortiz, con los abogados de los demandantes, Sres. Gelpí & Gelpí, de lo que tienen conocimiento los demandados y su abogado, señor José Sabater, tal enemistad pueda influir y seguramente influirá en la decisión de dicho Juez al resolver dichas mociones eliminatorias, ya que el prejuicio y la par-*40cialidad del referido Juez contra los abogados de los demandantes (quienes tampoco son amigos de dicho Juez), es pública y notoria, reflejándose esta pasión y parcialidad en decisiones del expresado Juez en pleitos en los que han sido abogados los que lo son de los demandantes en el presente.
“Cuarto: Que los demandantes no habían solicitado antes de este momento la inhibición del expresado Juez o el traslado de este caso debido a que los demandantes confiaban en que el propio Juez, a su iniciativa, conociendo como conoce este estado de cosas, se inhibiría o promovería lo concerniente al traslado, sin dar lugar a que los demandantes tuvieran que hacerlo, como se han visto obligados a hacerlo por la presente moción. '
“Qumto: Que según información y creencia de los abogados de los demandantes, el Lie. Miguel A. García Méndez, que no aparece como abogado de récord de ninguna de las partes en este caso, a espaldas de los abogados de los demandantes ha venido interviniendo y haciendo gestiones con dichos demandantes, personalmente, a fin de obligarlos a llevar a cabo una transacción con los demandados, sumamente perjudicial a los intereses de éstos, haciéndoles presión moral con amenazas de tal naturaleza, como la de que dicho abogado, señor García Méndez, va a intervenir en el pleito a favor de los deman-dados ; que los abogados Gelpí & Gelpí, de los demandantes, no están capacitados para ganar este pleito; que las alegaciones de la de-manda están mal hechas; que él (García Méndez) con su influencia, de no hacer los demandantes la transacción que les propuso o de no quitar a los Lies. Gelpí & Gelpí como sus abogados, van a perder el pleito; todo ello tendiente a crear en el ánimo de los demandantes una fuerte animosidad contra estos abogados.
“Sexto: Que todas esas circunstancias unidas a la influencia preponderante que el señor Miguel A. García Méndez ejerce en el ánimo del Juez de Distrito, la que es públicamente comentada, el interés de perjudicar dicho abogado a estos abogados y la hostilidad manifiesta del Juez de esta corte, Hon.. Francisco Navarro Ortiz, contra los mismos, dan motivos más que razonables para que los demandantes crean de buena fe que no pueden tener en esta corte un juicio justo e imparcial.”
El juez de la corte inferior consideró que prima facie el lenguaje usado por los abogados en la moción era irrespe-tuoso y atentatorio a la dignidad e integridad de la corte y de su juez y constitutivo de conducta desdeñosa e insolente *41hacia el tribunal y sn juez porque el lenguaje usado en el hecho tercero, supra, parecía “envolver crítica injuriosa de las sentencias dictadas por la corte en otros casos en que eran abogados los querellados y porque la moción tenía el propósito de interrumpir los procedimientos normales de la corte” y como consecuencia, dictó una orden contra ellos para que comparecieran el día 30 de junio de 1938 a expo-ner las razones, si algunas tenían, por las cuales no debían ser condenados por desacato a la corte.
Al comparecer los querellados en dicho día presentaron una moción solicitando el traslado del procedimiento sobre desacato a otro tribunal, alegando para ello la enemistad irreconciliable existente entre el Juez Sr. Navarro y los que-rellados debido a los mismos motivos que ya habían alegado en su moción de inhibición, supra, y por entender que no po-dían tener un juicio justo e imparcial ante la corte inferior. Declarada sin lugar dicha moción, los querellados formula-ron una excepción perentoria contra la querella al efecto de que los hechos alegados en la misma no son constitutivos del delito de desacato según se define en los distintos apartados del artículo 1 de la “Ley definiendo el delito de desacato y disponiendo la pena correspondiente” aprobada el 12 de mayo de 1937 (Leyes de 1936-37, pág. 250).
Después de argumentada esta excepción perentoria pol-las partes la corte inferior la declaró sin lugar, por el fun-damento siguiente:
“Hon. Juez: La corte, resolviendo esta excepción perentoria, ■declara que la orden contiene hechos suficientes p-ara constituir causa de acción en relación con la Ley núm. 102 aprobada por la Asamblea Legislativa de Puerto Rico en el año 1937, especialmente en el apartado tercero de la misma, y declara sin lugar la excepción perentoria.” (Itálicas nuestras.)
El apartado tercero de la sección Ia. de la Ley núm. 102 aprobada el 12 de mayo de 1937, a que se refiere el juez de la corte inferior en su resolución, dice así:
*42“Sección 1. — La Corte Suprema, las cortes de distrito, las cortes municipales y de paz y cualquier tribunal análogo o semejante, debi-damente establecido en Puerto Rico y la Comisión Industrial de Puerto Rico, tendrán facultad para castigar por desacato a toda persona culpable de cualquiera de los actos siguientes:
“1.
“2. ........
“3. Crítica injuriosa o infamatoria de los decretos, sentencias, órdenes o procedimientos de cualquier tribunal, incluyendo la Comi-sión Industrial de Puerto Rico, publicada en algún impreso, periódico u hoja suelta para su circulación, tendente a desacreditar injusta-mente al tribunal o alguno de sus miembros.” (Itálicas nuestras.)
Esta disposición en nuestra Ley sobre Desacato se refiere expresa y claramente a aquellos casos en que se Lace circular por medio de algún impreso, periódico u boj a suelta crí-tica injuriosa o infamatoria de los decretos, sentencias, ór-denes o procedimientos de cualquier tribunal, tendente a de-sacreditar injustamente al tribunal o alguno de sus miem-bros.
¿Puede sostenerse que una moción de inhibición y tras-lado radicada por un abogado a nombre de su cliente en una acción civil pendiente ante un tribunal, es el “impreso, pe-riódico u hoja suelta” a que se refiere la ley? La pregunta sólo puede contestarse en la negativa. Ese precepto legal no sólo se refiere a los desacatos constructivos cometidos por medio de impresos, periódicos u hojas sueltas sino que re-quiere que haya habido la publicación y circulación de los mismos con el fin de desacreditar injustamente al tribunal o alguno de sus miembros. Una moción solicitando la inhibi-ción del juez y el traslado del caso por motivos de pasión y prejuicio del juez y porque no se puede obtener un juicio im-parcial ante él, es un documento que se radica por el abogado de una parte ejercitando el derecho que le reconoce el ar-tículo 83 del Código de Enjuiciamiento Civil en sus incisos 2 y 4 que disponen lo siguiente:
“Artículo 83. — La corte podrá, previa moción, cambiar el lugar del juicio en los siguientes casos:
*43“1. ........
“2. Cuando hubiere motivo para creer que un juicio imparcial no puede celebrarse allí.

3.

“4 Cuando por cualquier motivo el juez estuviere incapacitado para entender en el asunto.”
En el caso de Peña v. Garda, 45 D.P.R. 44 este tribunal resolvió que:
“Cuando de la declaración jurada de un litigante, fundada en que no podrá obtener un juicio justo e imparcial ante el juez debido al prejuicio o parcialidad de éste, aparecen hechos bastantes para demostrar prima facie la procedencia y conveniencia de que dicho juez se abstenga de actuar, éste debe hacerlo decretando el traslado del caso dentro del artículo 83 del Código de Enjuiciamiento Civil, no empece que esté dispuesto a proceder de una manera justa e imparcial. ’ ’
En este caso las razones que adujo Peña para solicitar el traslado se basaron precisamente en la enemistad irrecon-ciliable que existía entre él y el juez con motivo de unos car-gos que Peña le había formulado al Juez Sr. Arjona ante el Departamento de Justicia para que no fuera renominado como Juez de Distrito de Humacao. Este caso reconoció el derecho que tiene todo litigante a solicitar el traslado de su caso cuando, por motivos de prejuicio o parcialidad por parte del juez que preside la corte, no puede obtener un juicio justo e imparcial. Se resolvió además, expresamente lo siguiente:
“Si bien la parcialidad o prejuicio del juez hacia un litigante no es causa de inhibición dentro del artículo 23 del Código de En- ■ juieiamiento Civil, sin embargo, tal causa es una que le incapacita para ejercer la función de juzgador dentro del inciso 2 en relación con el 4 del artículo 83 del Código de Enjuiciamiento Civil.”
De manera que, reconocido el derecho a solicitar el tras-lado del caso por prejuicio o parcialidad del juez, no puede sostenerse que la presentación de una moción solicitando dicho traslado y alegando bajo juramento las razones en que se funda el peticionario para dejar demostrado dicho pre-*44juicio y parcialidad constituya desacato a la corte si el len-guaje usado en la moción es respetuoso. La doctrina general está expuesta en 17 C. J. S. 39 en la forma siguiente:
“Declaraciones juradas o mociones solicitando la inhibición del juez o el traslado del caso. Bajo algunas circunstancias la radica-ción de una declaración jurada, moción o petición solicitando la inhibición del juez por motivo de un alegado prejuicio o parciali-dad, o pidiendo el traslado del caso, es suficiente para constituir desacato, como, por ejemplo, cuando se hace falsa, ilegal y malicio-samente, o cuando está redactada en un lenguaje irrespetuoso y des-preciativo impugnando la honestidad y la integridad de la corte. Generalmente, sm embargo, la mera radicación o 'presentación de buena fe de tal declaración jtirada o moción, redactada en lenguaje respetuosso y presentada en forma digna, no- constituye desacato, especialmente cuando el estatuto reconoce -el prejuicio o la parcia-lidad como base para una inhibición.” (Itálicas nuestras.)
La jurisprudencia en los Estados Unidos está dividida en cuanto a qué alegaciones contenidas en una moción de inhi-bición o de traslado, por motivo de pasión o prejuicio del juez de una corte, constituyen desacato. Sin embargo, la ma-yoría sostiene que cuando existe un estatuto autorizando el traslado de un caso por dichos motivos, lo que impediría la celebración de un juicio justo e imparcial, la presentación de una moción alegando en forma respetuosa los motivos y solicitando el traslado, no constituye desacato. Véase la mo-nografía en 29 A.L.R. 1273.
En Puerto Rico, de acuerdo con el artículo 83 del Código de Enjuiciamiento Civil y lo resuelto en el caso de Peña v. García, supra, puede solicitarse el traslado de un caso fun-dado en la parcialidad o prejuicio del juez hacia un litigante. De manera, que el hecho de que un abogado, a nombre de su cliente, exponga bajo juramento en forma respetuosa los he-chos en que basa dicho prejuicio o parcialidad, no puede con-siderarse, per se, constitutivo de desacato.
Las alegaciones contenidas en la moción radicada por los querellados en el caso núm. 783, supra, se refieren, primero, a una situación de enemistad personal irreconciliable exis-*45tente entre ellos y el juez Sr. Navarro, y segundo, a la in-formación que tenían dichos querellados de que otro abogado, que no representaba a ninguna de las partes, había interve-nido aconsejando a sus clientes, los demandantes, para que transaran el caso con los demandados y que ese mismo abo-gado ejercía influencia en el ánimo del juez, y que, debido a estos hechos, no podían los demandantes obtener un juicio justo e impareial.
A los querellados debió concedérseles la oportunidad de probar los hechos alegados en su moción y de resultar es-tos falsos y maliciosos entonces haberse procedido en su contra de acuerdo con la ley. De ser ciertas las alegaciones contenidas en la moción los demandantes en el pleito tenían derecho a solicitar y obtener la inhibición del juez o tras-lado del caso.
La excepción perentoria estuvo bien formulada y debió declararse con lugar.

Se declara con lugar el recurso, se revoca la sentencia apelada y se absuelve a los querellados.